/S73-/Y
ORIGINAL                IN THE

           COURT OF CRIMINAL APPEALS

                      OF TEXAS

                      AT AUSTIN

                       PD-1573-14




                   COURT OF APPEALS                   FILED IN
                                              COURT OF CRIMINAL APPEALS
              For the FOURTEENTH SUPREME
                                                    feb 27 z::3"
                   JUDICIAL DISTRICT
                                                  Abel Acosta, Clerk
                       At Houston

                 CAUSE No. 14-13-0686-CR




             DAMON KENDRICK DOVE, Appellant
                          Vs.

              THE STATE OF TEXAS, Appellee



           PETITION FOR DISCRETIONARY REVIEW




              ORAL ARGUMENT REQUESTED
                                               RECEIVED
                                             COURTOF CRIMINAL APPEALS

                                                   FEB 23 2015

                                                Ab@l Acosta, Clark
                              IDENTIFICATION OF PARTIES




        Pursuant to Texas Rule of Appellate Procedure 68.4(a), a complete list of the
 names of all interested parties is provided below so the members of the Honorable
Court may at once determine whether they are disqualified to serve or recuse
themselves from participating in the decision of this issue.



Appellant:

Damon Kendrick Dove

Counsel:

David McClure (at trial)
1445 N. Loop West, Suite 900
Houston, Texas 77008

Michael Elliott (on appeal)
905 Front Street
Richmond, Texas 77469

Counsel for Appellee. The State of Texas:

John Healy
Fort Bend County District Attorney

Mandana Mahmouhdi (at trial)

Chad Bridges (at trial)

John Harrity (on appeal)
Assistant District Attorney
301 Jackson Street
Richmond, Texas 77469

State Prosecuting Attorney
P. O. Box 12405
Austin, Texas 78711
                                 TABLE OF CONTENTS




IDENTIFICATION OF PARTIES                                                         ii, in




INDEX OF AUTHORITIES                                                            VI, VII




STATEMENTS REGARDING ORAL ARGUMENT                                                VIII




STATEMENTS OF THE CASE




STATEMENTS OF PROCEDURAL HISTORY



STATEMENT OF THE QUESTIONS




1.     Did the Court of Appeals misconstrue Rule of Evidence 103, in the determining
that trial Counsel failed to preserve error by making an offer of proof, which set forth the
substance of the proffered evidence pursuant to Texas Rule of Appellant Procedure
66.3 (d)?




2.     Did the Court of Appeals apply the correct standard of review for the sufficiency
of evidence based on all the evidence within the record, to ensure the jury reached a
rational decision?




ARGUMENTS                                                                         4


                                            IV
                                INDEX OF AUTHORITIES




CASES:

     Aschbacher v. State, 61 S.W.3d 532 (Texas App. San Antonio 2001                        4
     Bigas v. State, 177 S.W.3d 161 (Texas App. Houston [1st Dist.] 2005)                   5
     Bouldin v. State, 87 Tex. Cr. R. 419, 225 S.W. 555 (Tex. Cr. App. 1920)                 7
     Cainv. State, 958 S.W.2d 404 (Tex. Crim. App. 1997)                                    8
     Delwarev. VanArsdoil, 475 U.S. 673, 106 S. Ct. 1431, 89 L. ed 2d 674                    7

     Hammer v. State 296 W.W. 3d 555 (Tex. Crim. App. 2009)                                  7
    Johnson v. State, 23 S.W.3d 1 (Tex. Crim. App. 2000)                                10
     LaHood v. State, 171 S.W.3d 613 (Texas App. Houston [14th Dist.] 2005)              7
     Lopez v. State, 18 S.W.3d 220 (Tex. Crim. App. 2000)                               vi
    Love v. State, 861 S.W.2d 899 (Tex. Crim. App. 1993)                                    5
    Mays v. State, 285 S.W.3d 884 (Tex. Crim. App. 2009) dissent                            5

    Miles v. State, 61 S.W.3d 682 (Tex. Crim. App. 2001)                                    5
    Virtsv. State, 739 S.W.2d 25 (Tex. Crim. App. 1987)                                  7

    Warnerv. State, 969 S.W.2d 1 (Tex. Crim. App. 1998)                                  4

    Young v. State, 358 S.W.3d 790 (Texas App. Houston [14th Dist.] 2012, pet. ref'd) ...10




STATUES AND RULES

    Texas Penal Code Sec. 22.011                                                         8

    Tex. R.App. P. 10.5(b)(3)                                                            1

    Tex. R.App. P. 21.2                                                                  7

    Tex. R.App. P. 21.8                                                                  1

    Tex. R.App. P. 33.1                                                                  4


                                           VI
                            INDEX OF AUTHORITIES- Cont.



     Tex. R.App. P. 44.2(a)                                         7
     Tex. R.App. P. 66.3(d)                               jjj 34
     Tex. R. App. P. 68                                        -|
     Tex. R.App. P. 68.4(a)                                        j
     Tex. R.App. P. 68.4(d)                                   vi

     Tex. R. Evid. 103                                    jjj 3 4
     Tex. R. Evid. 103(a)(2)                                   4
     Tex. R. Evid. 404(b)                                      6
     Tex. R. Evid. 412(a)(2)                                   5


CONSTITUTIONS:

    Tex. Const. Art. 1 Sec. 10                              Vji 7
    Tex. Const. Art. 5 Sec. 6                                 10
    U. S Const. Amend. 6                                    vj 7




                                       VII
                    STATEMENT REGARDING ORAL ARGUMENT



       there is a discrepancy throughout this State concerning the correct procedure for
an attorney when making an offer of proof on important issues such as admitting
relevant and admissible evidence. The State Court and the Court of Appeals is either
not providing guidance or incorrect guidance regarding the law which is applicable. The
issues presented in this particular case request the two highest Court of this State to set
precedence on the correct and concise manner in which proof is offered. The opinion to
follow will hold consistently on the particular topic and be a standard for the lower

Courts to follow.   Because these questions present important issues which can be

viewed in a different light depending on a case by case basis, Appellant request oral
arguments in this case pursuant to Texas Rules of Appellate Procedure 68.4 (d). The
Texas Constitution (Article 1 Section 10) and the United States Constitution

(amendment 6 and 14), ensure that defendants in criminal prosecutions shall have the

right to produce and have evidence admitted "when a defendant claims consent,
physical evidence that sexual relations took place become moot; credibility of the
parties becomes the whole question for the]ury. Ithink it is in sex cases that juries will
most often be asked to reach a verdict solely on the basis of uncorroborated testimony
of a victim, and therefore I think that is in sex cases that the balancing approach will
most often render evidence admissible." (Keller, J) see Lopez v. State. 18 S.W.3d 220.

227 (Tex. Crim. App. 2000).




                                           VIII
                                             IN THE

                          COURT OF CRIMINAL APPEALS

                                          OF TEXAS

                                         AT AUSTIN

                                           PD-1573-14




                           PETITION FOR DISCRETIONARY REVIEW



                                  STATEMENT OF THE CASE




       On or about March 4, 2013, Appellant was indicted for the felony offense of sexual
assault, enhanced for punishment by a prior felony conviction. (RR:8). On or about July 17,
2013, the trial court omitted relevant and admissible evidence of Sarah Albillar's lengthy mental
history including prior ideations of kidnapping, rape, and pregnancy. (RR4:7, 31-32). At trial, the
evidence was legally insufficient to support Appellant's conviction because there is NO evidence

that Appellant used or exhibited force. (RR8:56). On July 23, 2013, a jury found Appellant guilty
and assessed Appellant's punishment at confinement in the Texas Department of Criminal

Justice Institutional Division, ("TDCJ-ID") for thirty-five years. (RR:68-69). On or about July 29,
2013, Appellant timely filed.Notice of Appeal. On August 23, 2014, Appellant filed a Motion for
new trial which was overruled by Operation of Law seventy-five days later. Tex. R. App. P. 21.8.

On November 20, 2014, the Court of Appeals affirmed Appellant's conviction. On November

25, 2014, Appellant timely filed an extension of time pursuant to Tex. R. App. P. 10.5 (b) (3).

which was granted. Appellant now comes before this Court and files this P.D.R. pursuant to
Tex. R. App. P. 68.
                       STATEMENT OF PROCEDURAL HISTORY




1.    On November 20, 2014, the Court of Criminal Appeals for the Fourteenth Supreme
      Judicial District of Houston affirmed Appellant's conviction.




2. Appellant did not file a motion for rehearing in the Court of Criminal Appeals for the

     Fourteenth Supreme Judicial District of Houston and now this Appeal results.
                       QUESTIONS PRESENTED FOR REVIEW




1.     Did the Court of Appeals misconstrue Rule of Evidence 103, in the determining
that trial Counsel failed to preserve error by making an offer of proof, which set forth the

substance of the proffered evidence pursuant to Texas Rule of Appellant Procedure
66.3 (d)?




2.     Did the Court of Appeals apply the correct standard of review for the sufficiency
of evidence based on all the evidence within the record, to ensure the jury reached a
rational decision?
                     ARGUMENT AND QUESTIONS FOR REVIEW

Question #1



       Did the Court of Appeals misconstrue Rule of Evidence 103 in determining that
Trial Counsel failed to preserve error by making an offer of proof, which set forth the
substance of the proffered evidence pursuant to Texas Rule of Appellate Procedure
66.3 (d)?


       The Court of Appeals drew a wrong inference from Rule of Evidence 103 in

determining that trial counsel "never offered the complainant's mental health records

into evidence," (See Judgment pg. 9) for purpose of preserving error. The Court of
Appeals has viewed the record too narrowly and the law on perfecting error for review
too strictly. The substance of the relevant and admissible evidence was known and

apparent to the trial court when the Court stated:


   •   I'll reserve ruling on the objection. (RR 4:32,13)
   •   The entire record does not come in. (RR 4:33, 8) Reference to New Mexico
       Behavioral Health Inst. And Texana Medical records

   •   So it's not relevant as to this Physician. (RR 4:33, 16
   •   Discussion pertaining to in camera hearing (RR 2, 3-4)



       Rule of Evidence 103 (a) (2) allows a party to claim error in a ruling since it

excluded evidence and the substantial right of a party is affected. See Tex. R. App. P.

33.1 (a) (1) (A): Aschbacher v. State, 61 S.W.3d 532. 538 (Tex. App. San Antonio

2001): Warner v. State. 969 S.W.2d 1. 2 (Tex. Crim. App. 1998).
       The excluded evidence (medical records) that trial counsel sought to introduce at
trial consisted of mental health records that specifically showed. chronic paranoid
schizophrenia, a 30 day civil commitment from an inpatient psychotic unit, and
delusions of being kidnapped, abused, raped, and pregnancy. (RR 4:31, 23-25), (See
attached documents). The documents would have allowed Appellant an opportunity to
rebut or explain during the cross-examination of the State's witness Dr. Baptise, who
was the primary care physician/psychiatrist for the Complainant. (RR 4:26). See Tex.
R. Evid. 412 (a) (2): Miles v. State. 61 S.W.3d 682 (Tex Crim. App. 2001).


       The Court of Appeals erred by failing to review trial counsel's statement as a

form of a concise statement to set forth the substance of the proffered evidence.

       Mr. McClure: And Iintend to introduce thepsychological records in their
                    entirety that Ms. Marcus is bringing up from Texana today
                    (RR4:7, 16-18).

Love v. State. 861 S.W.2d 899. 901 (Tex Crim. App. 1993: Mavs v. State 285 S.W.3d
884 (Tex. Crim. App. 2009) See dissent.


      This offer of proof was a reasonably specific summary of the evidence offered

and the relevance as apparent since trial counsel stated:


      Mr. McClure: And if Imight, your Honor, there's a consistencyevery time
                   she's hospitalized. She ideates towards kidnapping, abuse,
                    rape, and pregnancy. There's a continuation throughout her
                    entire... (RR4:31, 22-25)

Biagas v. State. 171 S.W.3d 161 (Tex. App. Houston [1st Dist.l 2005)


      It would appear from the record that Appellant satisfied Rule 103 (a) (2)'s

requirement and the Appellate Courts reviewing was in conflict with the Texas Court of

Criminal Appeals, Mavs v. State, 285 S.W.3d 884 (Tex. Crim. App. 2009) See dissent.
Tex. R. Evid. 103 and a material question of law pertaining to issues of insufficiency to
preserve error for appellate review. Given the subsequent colloquy between defense

counsel, the State, and the trial court, it is clear that the trial court knew perfectly well
that trial counsel intended to offer testimony from expert witness and Complainant about
her lifetime battle with schizophrenia and her questionable mental capacity "since
childhood." (RR 4:38, 12) (RR 8:34) (RR 4:42). The State acknowledged the possibility
ofthe defense "delivering" into the Complainants own sexual history. (RR 2:6, 21-23).


       Dr. Baptise: "The mother told me she's been having these problems since
                     childhood." (RR 4:38, 11)



       The trial court abused its discretion by excluding the relevant and material

evidence based on the State's erroneous remoteness objection (Tex. R. Evid. 404 (b)),
that was not applicable due to the dated documents within the Texana MHMRA file

(Exhibit A) dating from 8/8/2001 to 4/14/2011. Later, Dr. Baptise testified to her notes

within the inadmissible medical file:




       Dr. Baptise: "What I have in my notes is that she's had delusions of
                     thinking she was pregnant, that the government was after her
                     grandparents. Those are the two delusions I have noted in my
                     notes. (RR4:53, 17-20)


       The Appellant was denied the opportunity to effectively challenge the Complaint's

truthfulness, bias and motive based on the mental health disorder and medication.
                                            (II)

The Appellant challenges the violations of his constitutional right to present relevant and
material evidence to confront State witness. Offering of proof burden is less rigid when
excluded evidence goes generally to witness credibility; including an impairment

possibly effecting credibility. (Schizophrenia) LaHood v. State. 171 S.W.3d 613 (Tex.

App. Houston [14th Dist.l 2005). Texas law and USCA require great latitude when the
evidence deals with a witness's specific bias, motive or interest to testify in a particular
fashion. Tex. R. App. P. 44.2 (a). Tex. Const. Art. 1 Sec. 10; U.S. Const. Amend. 6.

Delware v. Van Arsdoil. 475 U.S. 673. 106 S. Ct. 1431. 89 L ed. 2d 674.              Cross

examination of a State's witness to show that the witness has suffered a recent mental

illness or disturbance is proper, provided that such mental illness tends to reflect upon

the witness's credibility. Hammer v. State. 296 S.W.3d 555 (Tex. Crim. App. 2009):

Virts v. State. 739 S.W.2d 25 (Tex. Crim. App. 1987); Bouldin v. State. 87 Tex Cr. R.

419, 222 S.W. 555 (Tex. Crim. App. 1920).

       When the jury is asked to evaluate the credibility of a witness, one diagnosed

with chronic paranoid schizophrenia and severe psychotic symptoms, its imperative the

defense is given an opportunity to present a meaningful defense including relevant and

material evidence.


       The motion for new trial / hearing preserved the point of error on appeal adding

facts and evidence not in the trial record: psychological treatment records of Sarah

Albillar (Exhibit A) Tex. R. App. P. 21.2 (CR 83-84).
                     ARGUMENT AND QUESTIONS FOR REVIEW

Question #2



       Did the Court of Appeals apply the correct standard of review for sufficiency of
evidence based on all of the relevant evidence within the record to ensure the jury
reached a rational decision?


       The evidence within the record to establish the adverse findings were factually
insufficient in determining guilt ofsexual assault. Appellant argues a jury fails to reach a
rational decision if it's centered on irrational and unreasonable evidence and testimony
to support the elements of a criminal offense. Appellant challenges a conviction of
Sexual Assault pursuant to Tex. Penal Code Sec.22.011


          •   Without the consent of the other person

          • Actor compels the other person to submit or participate by the
              use of physical force or violence.


          • Actor compels the other person to submit or participate by threatening
            to use force or violence against the other person and the other person
              believes that the Actor has the present ability to execute the threat.



              The totality of the factual circumstances and credibility of testimony by

Complainant is based on the irrational evaluation that a mental ill witness suffering from
prolonged chronic paranoid schizophrenia should be believed beyond a reasonable

doubt. Cain v. State. 958 S.W.2d 404. 410 (Tex. Crim. App. 1997). The jury struggled

on this "he said, she said" case erring in its verdict and determination that the evidence
was sufficient, although consent was possible.        A positive in court/out of court
identification could not be made, (RR 8:69) and positive DNA evidence did not exist.

(RR 7:27). Should all these conflicts concerning the evidence be resolved by testimony
from a delusional, schizophrenic Complainant who was assumed credible by the jury
because evidence (medical records) were excluded by the trial court?

        Clearly, the jury struggled in the "He Said, She Said" case with whether or not

Appellant forced Complainant to submit to the alleged sexual assault. (See jury's note to
Judge). It's apparent that the jury based their determination that the sexual encounter

between Appellant and Complainant was centered on Appellants alleged threat to leave
Complainant on the side of the road and not a threat of violence or force. That is not

what the law prescribes. (See Texas Penal Code Sec. 22.011), (CR: 61)

       The issue of Identification (though not necessary because of consent) was a non-
issue at trial.   When the State failed to get Complainant to identify Appellant as her
attacker (RR 8:68-70), the State went as far as eliminating the jury because the

Complainant was unable to identify Appellant. This is the same individual who she

spent time with Appellant at the neighborhood swimming pool (RR 8:13-14) and the

individual she went out to have drinks with. (RR 8:16-18). These inconsistences

coupled with a complete medical record would have shown a complete disturbance of

Complainants mental issues and reflected on her credibility.

       The evidence is factually insufficient to show Appellant compelled Complainant to

submit or participate by the use of physical or violence; or compelled Complainant to

submit or participate by threatening to use force or violence against Complainant. See
Johnson v. State. 23 S.W.3d 1 (Tex. Crim. App. 2000); Cain v. State. 958 S.W.2d 404.
408 (Tex. Crim. App. 1997): Tex. Const. Art. 5 Sec. 6.


       The Appellant argues the Court of Appeals erred in its determination that factual

evidence existed to prove beyond a reasonable doubt that non-consensual sex

occurred and physical force/violence was used by Appellant against the Complainant.
The factual sufficiency analysis fails to justly consider the credibility of a schizophrenic -
delusional Complainant who was portrayed as sane and competent. This would lead
the jury to reach an irrational decision contrary to their rulings pursuant Young v. State
358 S.W.3d 790. 801 (Tex. App. Houston [14th Dist.l 2012. pet ref'd.)




                                             10
                               PRAYER FOR RELIEF




      Wherefore, PREMISES CONSIDERED, Appellant respectfully prays this Court to
review the (2) reasons for granting review based on the Fourteenth Court of Appeals
decision to affirm the judgment in Cause #14-13-00686 CR. The Appellant prays this
Court grant discretionary review based on erroneous decisions that conflict with other

State and Federal Appellate Courts and the misconstruing of Statute, Rule and
Standard of Law.




                                                    Respectfully submitted,




                                                    DAMON KENDRICK DOVE
                                                    TDJCNo. 1880020
                                                    Ellis Unit
                                                    1697 FM 980
                                                    Huntsville, TX 77343




                                         ll
                               CERTIFICATE OF SERVICE


I, DAMON KENDRICK DOVE, certify pursuant to rules of Civil Procedure Rule 22, that
a true and correct copy of this Petition for Discretionary Review has been placed in the
United States Certified mail on this /^^ day of ^J> ruu^ru                 20 //T.


Cc:   Honorable Abel Acosta
      COURT OF CRIMINAL APPEALS of TEXAS
      Supreme Court Building
      201 W. 14th St., Room 106, P. O. Box 12308
      Austin, Texas 78711-2308
      Certified Receipt No.



      State Prosecuting Attorney
      P. O. Box 12405

      Austin, Texas 78711



      John Healy

      Fort Bend County District Attorney
      301 Jackson Street

      Richmond, Texas 77469


                                                      Respectfully submitted,




                                                      Damon Kendrick Dove
                                                      TDJC No. 1880020
                                                      Ellis Unit
                                                      1697 FM 980
                                                      Huntsville, TX 77343


                                           12
                                   DECLARATION




I, Damon Kendrick Dove, TDCJ No. 1880020, presently incarcerated in the Texas

Department of Criminal Justice, in Walker County, Texas at the Ellis Unit do hereby

verify under penalty of perjury that the foregoing statements are true and correct and I

have personal knowledge of the same on this the (i           day of ^JjJ&rUUtsftA. ,
2015.   Pursuant to Texas Civil Practice and Remedies Code Section 132.001 thru

132.003.




                                                      Respectfully submitted,




                                                    rbWtfrK^ ^ %fy&ue

                                                      Damon Kendrick Dove
                                                     TDJCNo. 1880020
                                                      Ellis Unit
                                                      1697 FM 980
                                                      Huntsville, TX 77343




                                           13
Affirmed and Memorandum Opinion filed November 20, 2014.




                                      In The


                   Ifamrtent*? (Enurt of Appeals

                             NO. 14-13-00686-CR


                   DAMON KENDRICK DOVE, Appellant

                                  -     V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 12-DCR-061181A


                MEMORANDUM                     OPINION


      In two issues, appellant Damon Kendrick Dove challenges his conviction of
sexual assault. See Tex. Penal Code § 22.011. We affirm.
                                I. Background


      On June 12, 2012, Deputy Steven Treece ofthe Fort Bend County Sheriffs
Department was responding to a 911 call about a possible burglary when the
complainant in this case ran up to his patrol car window and reported a sexual
assault.

       The complainant subsequently gave a videotaped statement in which she
stated that she met appellant at the pool earlier on the day of the offense. Appellant
told her about his children and offered to give her a ride home. When appellant
dropped the complainant off at her home he asked her if she wanted to watch a
basketball game that night. The complainant agreed, and said that appellant picked
her up later that night, and they went to a bar to watch the basketball game. After
drinking beer and playing pool at the bar, appellant asked the complainant if she
wanted to drive somewhere to see some deer. The complainant asked how they
would see deer at night when it was dark. Appellant told her he would leave his
headlights on to light the area. Appellant drove to a secluded location on a dirt
road. Contrary to what he told the complainant earlier, appellant turned off the
headlights as soon as he stopped the car. The complainant asked him what was
happening. Appellant responded, "Get. out of the car and walk home or put out."
The complainant said at that moment she was terrified. The complainant described
appellant's tone as demanding. The complainant was afraid to get out of the car
because she did not know where she was. She was afraid appellant might kill her.

       Appellant then climbed over the console into the passenger seat where the
complainant was sitting, and began to take off his pants. Appellant demanded that
the complainant take off her top and began to pull off her clothes. At that time the
complainant was afraid appellant would continue hurting her.-After penetrating her
while in the front seat, appellant told the complainant to get in the back seat "or
walk home." The complainant complied and climbed in the back seat. Appellant
requested that she turn around with her back toward him. He was hitting her vagina
at the same time as he assaulted her, which caused the complainant to lose control
of her bladder. At that point the complainant grabbed her purse, pushed appellant
away, and fled from the car.

      As the complainant was running she took off her shoes, and ran across a
field. She saw a tall fence and jumped over it to get to the house. There were two
children and a dog in the backyard of the house. The children went inside and the
complainant went to the front door of the house asking for help. The homeowner
told the complainant to go away so she ran to another house, knocked on the door,
but there was no answer. She ran away from that house when she saw the sheriffs
deputy responding to the burglary call.1
      The day after the offense, appellant learned that law enforcement officers
considered him a suspect in the sexual assault. Appellant phoned Detective Jarret
Nethery, the investigating officer, and expressed a desire to tell his account ofthe
night. Nethery and Detective Marshia Cox conducted and recorded a noncustodial
interview with appellant. A redacted version of the videotaped interview was
played for the jury.
      At the beginning of the interview the detectives explained to appellant that
he was not under arrest and was free to leave. According to appellant, he and the
complainant met at the pool earlier in the day and he gave the complainant and her
brother a ride home. Appellant asked the complainant if she wanted to go out that
nicomplainant chose to walk home. Appellant stated they were parked for
approximately 45 minutes, but the complainant never told him she did not consent
to intercourse.

      After appellant's interview was shown to the jury, Nethery testified to
several inconsistencies in appellant's interview. First, the location that appellant
said was near his and the complainant's home was actually not walking distance to
either home. Second, appellant said he was parked on the side of the road, but
Nethery said a car would have been detected if parked near the road.
      The complainant testified at trial, and repeated the events as she told them in
the videotaped interview. At trial, the complainant testified that appellant told her,
"Get out of the car and walk home or take your clothes off." This differed slightly
from the ultimatum the complainant repeated in the video. The complainant
testified that while appellant was on top of her in the front seat of the car she did
not feel she could leave. She was afraid appellant would kill her if she tried to
leave. After the complainant contacted the sheriffs deputy she was transported to
the hospital where she first spoke with Detectives Nethery and Cox. The next day
the complainant, Nethery, and Cox found one of the complainant's shoes in the
area where appellant had driven the night before. Treece found the complainant's
other shoe the night of the assault when he was responding to the 911 call.
       The sexual assault nurse examiner testified that she performed an
examination on the complainant in which she detected abrasions and bruises
consistent with the complainant jumping over a fence. The nurse also detected a .5
centimeter tear at the 6:00 position on the labia minora. She testified that this
location is the most common place an injury occurs with penetration.

       The nurse examiner further testified that the complainant reported the assault

as follows:

                                          4
      Patient states: He — I think his name is spelled Mapon — picked me
      up at 7:00 p.m. We went to the bar, and he asked me ifI wanted to go
      see some deer for a while. I thought that sounded cool, so I said okay.
      He drove down this dirt road and parked, and that's where it
      happened. He raped me. He told me in this mumbling, scary sounding
      voice to either put out or walk home. I was really scared, and I didn't
      know if he would hurt me. He got on top of me. I said, 'No.' And he
      said, 'Put out or get out and walk home.' He put his penis in my
      vagina. It hurt me so bad. It hurt my bladder so bad I peed on myself.
      Ijumped out of the car and ran, jumped afence, and asked for help.
      The nurse concluded that the physical findings were consistent with the
history given by the complainant. Appellant was convicted of sexual assault and
the jury assessed punishment at 35 years in prison.
                        II. Sufficiency of the Evidence

      In his first issue appellant argues the evidence is insufficient to support his
conviction. When reviewing the sufficiency of the evidence, we view all of the
evidence in the light most favorable to the verdict and determine, based on that
evidence and any reasonable inferences therefrom, whether a rational jury could
have found the elements ofthe offense beyond a reasonable doubt. Gear v. State,
340 S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S.
307, 318-19 (1979)). In making this review, an appellate court considers all
evidence in the record, whether it was admissible or inadmissible. Winfrey v. State,
393 S.W.3d 763, 767 (Tex. Crim. App. 2013).
       We may not substitute our judgment for that of the jury by reevaluating the
weight and credibility of the evidence. Brooks v. State, 323 S.W.3d 893, 900 (Tex.
Crim. App. 2010). We defer to the jury's responsibility to resolve any conflicts in
 the evidence fairly, weigh the evidence, and draw reasonable inferences. Id. The
jury alone decides whether to believe eyewitness testimony, and it resolves any
 conflicts in the evidence. Id. In conducting a sufficiency review, we do not engage
                                          5
in a second evaluation of the weight and credibility of the evidence, but only
ensure the jury reached a rational decision. Young v. State, 358 S.W.3d 790, 801
(Tex. App.—Houston [14th Dist.] 2012, pet. ref d).
      A person commits sexual assault if he intentionally or knowingly causes the
penetration of the anus or sexual organ of another person by any means, without
that person's consent. Tex. Penal Code § 22.011(a)(1)(A). Appellant admitted
having sex with the complainant on the night of the offense. The issue before us is
whether the evidence supports the jury's finding that the complainant did not
consent. With regard to consent, the jury was instructed that a sexual assault is
without the consent of the other person if: "(1) the actor compels the other person
to submit or participate by the use of physical force or violence; or (2) the actor
compels the other person to submit or participate by threatening to use force or
violence against the other person, and the other person believes that the actor has
the present ability to execute the threat[.]"

      Appellant argues the jury heard no evidence the complainant was forced to
do anything. He argues that while the complainant was frightened, appellant's
actions and words did not cause her fear.

      The fact finder considers the totality of the factual circumstances in
determining whether the victim consented. Brown v. State, 576 S.W.2d 820, 823
(Tex. Crim. App. 1978); see also Graves v. State, 994 S.W.2d 238, 243-44 (Tex.
App.—Corpus Christi 1999, pet. ref d) (finding evidence of implicit threat of force
when defendant threatened to beat victim as he had done on at least one prior
occasion); Gonzalez v. State, 2 S.W.3d 411, 415 (Tex. App.—San Antonio 1999,
no pet.) (finding evidence of physical force when defendant laid on top of the
complainant preventing her from moving).

      The testimony of a victim, standing alone, is sufficient to support a
                                            6
conviction for sexual assault. Villalon v. State, 791 S.W.2d 130, 133 (Tex. Crim.
App. 1990); Jensen v. State, 66 S.W.3d 528, 534 (Tex. App.—Houston [14th Dist.]
2002, pet. refd). Moreover, the jury is the sole judge of the credibility of the
witnesses at trial. Johnson v. State, 23 S.W.3d 1, 6 (Tex. Crim. App. 2000); see
Hernandez v. State, 804 S.W.2d 168, 170 (Tex. App.—Houston [14th Dist.] 1991,
pet. refd) (stating "the jury had the ability to observe the witnesses carefully, to
hear the fear or violence projected from each witness, and to evaluate the
credibility ofeach witness and the overall sufficiency ofthe evidence on the issue
of consent"). Explicit verbal threats and physical injury are not necessary to prove
a defendant compelled a victim's participation. Edwards v. State, 97 S.W.3d 279,
291 (Tex. App.—Houston [14th Dist.] 2003, pet. refd)
       In this case, the jury heard testimony that appellant drove the complainant to
a secluded area, not the area he described in his voluntary statement. He instructed
the complainant to get out of the car and walk home or "put out." The complainant
testified she was afraid for her life and was afraid to get out of the car because she
did not know where she was. The complainant testified that appellant struck her
vaginal area with his hand so forcefully that it caused her pain.
      There is nothing in the record to suggest the jury's resolution of the
testimony was not reasonable. See Cain v. State, 958 S.W .2d 404, 410 (Tex. Crim.
App. 1997). The complainant testified to the fear she perceived from appellant and
the threats appellant used to keep her from fleeing. Viewing the evidence in a light
most favorable to the prosecution, we conclude a rational trier of fact could have
found beyond a reasonable doubt that appellant intentionally or knowingly caused
the sexual organ of the complainant to contact his sexual organ without her
consent. Therefore, the evidence is legally sufficient to find appellant guilty of
sexual assault. We overrule appellant's first issue.
                     III. Exclusion of Medical Records

      In his second issue appellant argues that relevant and admissible evidence of
the complainant's mental health history should have been admitted at trial.
      At trial, with regard to the complainant's mental health history, Dr. Nancy
Baptiste, a psychiatrist at Texana Living Center, testified that she treated the
complainant for schizophrenia. She testified that the general symptoms of
schizophrenia include a loss of being in touch with reality, hallucinations,
delusions, and disorganized thoughts. When Baptiste first saw the complainant, she
was taking Seroquel and Haldol, antipsychotic drugs, and Cogentin, a drug which
addresses side effects that may occur from some antipsychotic drugs. Baptiste
testified that the only delusions of the complainant that Baptiste recorded were that
she was pregnant and that the government "was after her grandparents."
      During Dr. Baptiste's cross-examination, defense counsel presented her with
an unidentified document and asked Dr. Baptiste whether she had reviewed the
document to make her initial diagnosis of the complainant. Dr. Baptiste responded,
"I can't say for sure ... I might have." The following discussion then took place at
the bench:

      MR. MCCLURE [defense counsel]: At this time, I do intend to go
      into that if the State has an objection —
      THE COURT: First off, it's a document that's not been admitted into
      evidence yet. It's part 4 of Texana's records — as far as the exception
      to the hearsay rule —
      MR. MCCLURE: Well, that's what I have Ms. Marcus here for.
      THE COURT: The entire records [sic] doesn't come in —
      MR. MCCLURE: Of course. Of course.
      THE COURT: Under the highlighted portion —
      MR. MCCLURE: Of course.
     THE COURT: But this doctor has not testified that she used it in any
      diagnosis or treatment, so it's not relevant as to this physician.
      MR. MCCLURE: Okay. I guess I'll just wait.
      THE COURT: I'll sustain the State's objection at this point, but
      they're not even close to getting —
      MR. MCCLURE: I understand.

      As defense counsel continued to cross-examine Baptiste he showed her
several unidentified documents and asked whether she had relied on those
documents in her diagnosis and treatment of the complainant. Each time Baptiste
answered that she could not specifically remember the complainant's treatment and
that she did not rely on the documents presented to her by counsel.
      Following his conviction appellant filed a motion for new trial to which he
attached the complainant's mental health records. Appellant argued that had the
records been admitted he would have been found not guilty by the jury. The trial
court denied appellant's motion. On appeal appellant argues the trial court erred in
excluding the complainant's mental health records. The State argues appellant
waived error by failing to offer the mental health records into evidence.
      Appellant argues that he preserved error during the conversation at the bench
when the document, which the court identified as "part 4 ofTexana's records," was
shown to Baptiste and the trial court sustained the State's objection. Contrary to
appellant's assertion, he never offered the complainant's mental health records into
evidence. Appellant attempted to cross-examine Baptiste on the document, and
counsel stated, "I guess I'll just wait." Appellant did not later attempt to introduce
the documents either for purposes of cross-examination ofBaptiste, or as an offer
of proof for purposes of preservation of error. Even if the above-quoted exchange
could be considered a ruling on the offer of the evidence, appellant failed to make
a timely offer of proof to the trial court.
       In order to preserve error regarding a trial court's decision to exclude
evidence, the complaining party must comply with Rule of Evidence 103 by
making an "offer of proof which sets forth the substance of the proffered
evidence. Mays v. State, 285 S.W.3d 884, 890 (Tex. Crim. App. 2009). The
primary purpose of an offer of proof is to enable an appellate court to determine
whether the exclusion was erroneous and harmful. Id. A secondary purpose is to
permit the trial court to reconsider its ruling in light of the actual evidence. Id.
      In this case, appellant did not present the documents to the trial court until
after judgment in his motion for new trial. Although such an offer serves the
purpose of enabling the appellate court to review the documents, appellant did not
give the trial judge an opportunity to reconsider his ruling prior to the jury's
verdict. Because appellant failed to offer the evidence at trial, or make a timely
offer of proof, he waived his objection to the exclusion of the medical records. See
Tex. R. App. P. 33.1. We overrule appellant's second issue.

      The judgment of the trial court is affirmed.




                                         /s/     John Donovan
                                                 Justice



Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            10
                                                              November 20, 2014




                                JUDGMENT

                                                                          warar.   oouom
                                                                                   rage:     1 0! 1
       Type: DIAGNOSTIC REVIEW (Active Diagnoses)                                   Date:    08/08/2001
    = = Printed on aan7/2010U8.-2Sa.ni =====—==
                                                                                  (Rnol Approved onOSflCOOOl at lOtS? ».m.)     'I

                                                 Texana MHMR Center
                                              DIAGNOSIS REVIEW FORM
Diagnostic Axes I - IV

AXIS I: Clinical Syndromes/V Codes
   ID                    uescrtptioir                     pnonty Begin Date     bndl3ate
    312.0                DISRUPTIVE BEHAVIOR DISORD'           1 05/09/2001
    300.00               ANXIETY DISORDER, NOS                 2 05/09/2001



AXIS II: Developmental/Peraonality Disorders
   ItT                   Description                      Priority Begin Date   End"Pile~
   790.9                 DIAGNOSIS DEFERRED                    1 02/06/2001



AXIS III: Physical Disorders/Conditions
  ID-                    Description                      r'nomy Benin Date     EndTJiST


AXIS IV

  "ID-                   Description"                     Frtonty Begin Date    End Date
   A                    PRIM SUPP GR                           1 02)06/2001
   B                    SOC ENVIRONM                           2   05/09/2001
   C                    EDCATIONAL                             3   02/06/2001



Primary Axis                 1
AxisV(GAF)                   50

Signature of Clinician



Name: WADSWORTH, EUZABETH, LPC                         Date: 08/08/2001    Time: 10:57 a.m. ©Yes              O No            ON/A
        Elscbtinlflsly tSlpnttf



                                                                                              (DIAG/1.01/23-Feb-2001)
                                                '                                      [Final Apofovao on0W3/2011 «t4:lBo.m.;   II


                                                TREATMENT PLAN


Strength 1:            Adequate Social Skills                        StaU* Date Estab,teh«' Target Date                     Date Resolved
Strength 2:            Ability to Participatein Treatment
Strength 3:            Family Support &involvement

Problem 1:           Manic symptoms                          Active     12720/2010        07/13/2012
    Sarah demonstrates manic symptoms asevidenced by: elevated mood; appetite disturbance

     7/13/11 pi. reports manic symptoms under control with medication

  Goal1.1:             Achieve controlled behavior                   Active      12720/2010            08/24/2011
       Sarah will achieve controlled behavior, moderate mood, more deliberative speech, and thought

    Objective 1.1.1: Comply with medication regimen                  Active      12/20/2010
      Sarah will comply with medication regimen and report side effects ofmedications with no more
      "»fl"   T_ missed dosesin a one month period for next 90days.
      Intervention 1: CASEMANAGEMENT ROUTINE
      Intervention 3: MEDTRAINING & SUPPORTS
      Intervention 4: PSYCHIATRIC EVALUATION
      Intervention 5: PHARMACOLOGICAL MANAGEMENT

Probtemjfc             Psychosis                                     AcBve      1272072010            07/13/2012
    Psychosm is interfering mSarah's Ufa and is Identified as being in need ofchange.                    '»«"*
    7/13/11 pt reports symptoms under control with medication

  Go-i.w1! « --. Adequate dally functioning                         Active       1200/2010            08/24/2011
      Adequate daily functioning, eating, clothing, hygiene, etc will show that treatment Interventions
      for psychosis are generally having a positive effect on Sarah's functioning.
    Objective 2.1.1: Assess progress                                Active       12/20/2010
      Sarah wHI_1_ time per_month_ assess, with staff, progress being made toward achieving
      adequate daily functioning.                                                               >*r«v
      Intervention 1: CASEMANAGEMENT ROUTINE
      Intervention 3: MEDTRAINING & SUPPORTS
      Intervention 4: PSYCHIATRICEVALUATION
      Intervention 5: PHARMACOLOGICAL MANAGEMENT

   Objective 2.1.2: Learn/practice basic ADL's                     Active      12/2072010
    We will clearly know from observation and self-report when Sarah has teamed and is
    practicing bash activities ofdaily living such ascooking, cleaning, grooming, dothina etc
     despite psychosis.                                                                    "'

     Intervention 1: CASEMANAGEMENT ROUTINE
     Intervention 3: MED TRAINING & SUPPORTS
     Intervention 4: PSYCHIATRIC EVALUATION
     Intervention 6: PHARMACOLOGICAL MANAGEMENT

   Objective 2.1.3: Practice medication compliance                  Active      12/20/2010
     We will know from observation and self-report that Sarah istaking medications as prescribed
     tor psychotic symptoms, asastep toward achieving adequate dairy functioning.




                                                                                                                                       15
                                        TEXANA CENTER
                                      NURSE PROGRESS NOTE

 Server:    Karen West IiVN 1081                 Patient Name:
           None             J           53
MD:        N. Baptiste 3581                    Record Number
           None            /           555
                                               Service Date:            ^-/^/Z
    SVC                       IT TIME
                          START                   STQPJ1ME                              APPTTYPE

                                                                      =5£
        PE 1. Scheduled 1 Unscheduled 3. Caned 4. No Show         LOC* J=Jafl/bTniate


BTm rl0S WeightJS2jaeight_iilbmi ^V- >
MD Orders Noted: IVYes D No
Verbal Medication Education^tfJfb. Patient/LAR: B^fes D No
Voiced Understanding? Dfc^es D No
                      flPYesQI*

Medication Education/Written Information given out: DYes ifi.No

0 RX given to Patient/LAR DFaxed S^ent to Texana Pharmacy To fflJJera DFill
                                                                      [
D Called to Patient's Pharmacy Where called:

D Injection 0 Lab D EKG Scheduled? Date:

D Referred outside fdSEKG

D Injection Today:                                              Dosage:.
Site:                                              . Patient Tolerated Procedure? • Yes D No
Next Injection Scheduled for.

DLab Obtained Today: Sample collected for
Site Obtained:                                 \^ Patient Tolerated Procedure? DYes DNo
D EKG Performed Today: D Results Ndtoal                       D Results Abnormal D Sent to
Cardiologist for reading or D Referred to PCP

                                                                                        Br


Nurse Signature/Title:                   (imiusf^
Next Scheduled MD appointment:                              froffs
Updated March 2008

                                                                                                   59
                   NEW MEXICO BEHAVIORAL HEALTH INSTITUTE ^M)W|A
   FOURTH JUDICIAL DISTRICT COURT
   COUNTY OF SAN MIGUEL
                                                                      mE$£**¥**^*
                                                                      ^«B»*m«a****».
   STATE OF NEW MEXICO                                                   JUL %I 20W
   INTHEMATTEROF                                                         B^fc^cU
   ALBDLLAR,Sarah                                             „- -Mm °«*rim
                                                              NO.IM12-SI-O201(W)0171(S)
                     ORDER, FQR 'APPQrfflTVfBm'OF ATRlEATT^pnr OllAaijiajj
         THIS MAj ikk came before mis Court upon the Petition of the fVn*^^ «•« ^. ..
  Behavioral Health Institute. The matter was b^b^m^l^Z^^^^^9^^^ Mwl•i'
  Co^^beiag^itytuMsa6in±c1mmimS^                      ^* **" "P*86** by counsel. The,
        T^pon^ fa „ot capable ofnu^
        ^^raTOREOIlDIiraDthatm«
  appomtedTrean^Guardianfb.to

        These treatment decisions are limited to:

        Proviaions ofNMSA 1978, §43-1-15 including ^tropic Medication and duties n*^ ^    •
        information as provided in NMSA 1978, §43-M9R




Resp^dem's attorney and tN Attorney tou« Aito




              Jfou&t,                                               V/s
ATpRMBYFORPETTnONEH                                   ATTORNEY I^RBSPONi5l
_ By Court Order                                    ^^y Stipulation ofthe Parties
                                                                                              135
           THE NEW MEXICO BEHAVIORAL HEALTH WSTITiJTB at Lm Vena
                                         M93H*SJ»rt»giBoal«Y«rcl                          ^^
                                        Lai Vitai, New Make *TOI
                                               (506)454-2100

    IDENTIFYING DATA;


    PRESENT1NC COMPI^TI^. Psychotic behavior.

    HISTORY QF PRESENT T? JrNflffl: This is the first New Mexico Behavioral Health
    atoission for this 23-year-old Caucasian female transferred from Eastern New Mexico Medical
    Center mRoswdl, New Mexico. The patient is transferred for reasons ofcontinued mental
    health attention and for herprotection.

    LABORATORY DATA; Lrtonu^ studies aattinpanying te
    On July 5,2010, her serum HOG was negative. The comprehensive nwdkal panel is negative '
   The CBC is negative. The EKG unremarkable with QTC 243 ms.
   USLEESXSRX.
   PastA4nftMhlgBa(___ _                _
   Medicfttiqps: Synlhroid 50megand psychiatric medication.
)f, Sjgggjes.: Arecent therapeutic abortion according to the patient It should be pointed out the
   patient is not fully reliable, believed tobeareliable historian atthis time.
   AJpogjgs.; To OXYCODONE and HYDROCODONE.
   teiwrifflr/TTMOfl' Left thumb repair some years ago with fall flmction nyin
   Childhood ninaaes: Usual..
V S^ibjUtu^ Ujg Hjfftory; In her linmnie has included tobacco, illicit druga and alcohol
  So^ffaAJgfflgpjaliHtoorv:            ^
         History ofschooling/education: Near completion ofher high school diploma. However,
           sheleftschool sometime before graduation.
           Military History; No military experience.
           Job history: No significant jobhistory.
           Financial status: No financial disability income.
           Guardianship Status: No guardianship issues.
           Legalproblems: No legal problems.
              Personal History: The patient presently lives mPortales with her boyfriend.
   FfflffliRy MffflfcaU Hifftanv Bom parents are well and working. Nosignificant flunily medical
   problems are known tothis patient The patient states that she does have siblings, but isunclear
   about how many. The patient hasalways been single and childless.




    July 15,2010                                                  ALBDLLAR, SARAH
    TESl                                                          MR: 43941

                                                  Pugcl

                                       HISTORY AND PHYSICAL




                                                                                                     137
       uistridigtt uaie:                                                                                                     unu: isia
                                                 Amission Date: 7/15/2010
                                                                                                          rtecord#: 43941

       PSYCHIATRY SECTION
      DISCHARGE DIAGNOSIS
        Axis I: Chronic Paranoid Schizophrenia
        Axis II: no diagnosis




       Ms. Albillar presented loNMBHI as DleflunrrtonH^^.-       ••
       person and place. She says she" S         BlooS S ^ ^ ' " Sb* 9of more """'ortable very psychotic Sh«



      homelessness after being evicted with her bovZnd froJSK ™Wn * ^                            Was under ^WembtaS*r£adto

    Bnef course ofhoapftafcation and treatment response-


   to continue rJdol deconoate foSng VSEX"***"""^ ^ **"«• «-n wi^^SRSS^
   ^pToS^
   Houston, TKllflJ^^J^^^«Bg^n" ™'""f0l,0W"P0utpat'en{«***treason?*a££SSlftSr"""
 DISCHARGE MEDICATIONS:      _3
                     ^

  VAvrX&lAT \V0^r«_ o^JvvV~ . Q>T ^>f^03:^^v V> Sv^Qwv'*V^
            ^ftA^O^>f>Jv\ON^ X ^W, VV-NrwcA^ S>g_NQJifr\. /^sav\ yyxVvxoA -\yr>k c>o/Lov\!s


IVv ^VCvVyimon K. Dove 1880020
is Unit
.97 FM 980
jntsville, Texas 77343
                                         IIm|,I"ii''|Ii»|I|I|.||I|H,||,|.,i„||I|I
                                       Abel Acosta, Clerk
                                       Court of Criminal Appeals                               H°UsfoN.TX
                                       Supreme Court Building 201 W. 14th St, Room 106          AMOUNT
                                       P. 0. Box 12308
                         - a" -,   (
                                       Justin, Texas 78711-2308
                                                                                         . J   §824
                                                                                               00033031-06